REASONS FOR ALLOWANCE

Claims 1-10, 12-14, 16-20 are allowed.
Claim 1 recites the limitation “the first grade information is a sum of score values of the grades associated with the storage components where the first sector is written, and the second grade information is a sum of score values of the grades associated with the second storage components where the second sector is written, receive updated first grade information and updated second grade information from the grading device, determine whether the updated first grade information and the updated second grade information exceed the threshold value, and in response to the updated first grade information and the updated second grade information exceeding the threshold value, determine whether the individual score value of each of the storage components associated with the first sector and the second sector exceed the threshold value”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0122-124 and FIG. 12].  Said limitations, in combination with the other recited limitations of claim 1, are not taught or suggested by the prior art of record.
The closest prior art of record is Zhang et al. (U.S. PGPub No. 2018/0046538) which teaches calculating a composite BER by summing the bit errors of every memory cell within a plurality of memory groups and determining the composite BER exceeds a threshold, then determining the BER of individual groups but does not teach comparing the BER of individual groups to the same threshold used with the composite BER.
Claims 2-7 depend from claim 1, and are considered allowable for at least the same reasons as claim 1.
Claim 8 contains the same limitations as claim 1, and is considered allowable for at least the same reasons as claim 1.
Claims 9-10 and 12-14 depend from claim 8, and are considered allowable for at least 
Claim 16 contains the same limitations as claim 1, and is considered allowable for at least the same reasons as claim 1.
Claims 17-20 depend from claim 16, and are considered allowable for at least the same reasons as claim 16.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The examiner can normally be reached on 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE WU/Examiner, Art Unit 2133            

/SEAN D ROSSITER/Primary Examiner, Art Unit 2133